NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ZUCHAO HE,                                      No.    13-73331

                Petitioner,                     Agency No. A099-670-043

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Zuchao He, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen, and we review de novo questions of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the

petition for review.

      The BIA did not abuse its discretion in denying the motion to reopen based

on ineffective assistance of counsel, where He failed to show prejudice. See

Maravilla Maravilla v. Ashcroft, 381 F.3d 855, 858 (9th Cir. 2004) (to establish

prejudice for an ineffective assistance of counsel claim, an alien must demonstrate

that counsel’s performance may have affected the outcome of the proceedings).

      The BIA also did not abuse its discretion in denying He’s motion to reopen

based on changed country conditions as untimely, where he failed to establish

materially changed conditions to qualify for the regulatory exception to the filing

deadline. See 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi v. Holder, 597 F.3d 983,

987-89 (9th Cir. 2010) (new evidence must be “qualitatively different” to warrant

reopening). Contrary to He’s contentions, the BIA did not improperly evaluate the

evidence submitted with his motion to reopen. See Bhasin v. Gonzales, 423 F.3d
977, 984 (9th Cir. 2005) (An applicant must demonstrate that the new evidence,

when considered together with the evidence presented at the original hearing,

would establish prima facie eligibility for the relief sought).

      PETITION FOR REVIEW DENIED.




                                           2                                 13-73331